Citation Nr: 1030370	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-38 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increase rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.    

2.  Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 20 percent disabling, to include the issue of 
entitlement to a rating in excess of 10 percent prior to November 
30, 2009.   


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from September 1963 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2006 and January 2010 decisions by the 
RO.  

The issue of an increased rating for bilateral pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Prior to November 30, 2009, the Veteran's hemorrhoids were 
manifested by recurring internal and external, nonthrombotic 
hemorrhoids, without persistent bleeding, anemia or fissures.  

2.  From November 30, 2009, the Veteran's hemorrhoid disorder 
included fissures.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
hemorrhoids prior to November 30, 2009 are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.114, Part 4, Diagnostic Code 7336 (2009).  

2.  An evaluation in excess of 20 percent for hemorrhoids from 
November 30, 2009 is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.114, Part 4, Diagnostic Code 7336 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  This must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in July 2005, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
have been obtained and associated with the claims file.  The 
Veteran was examined by VA twice during the pendency of the 
appeal, and was afforded an opportunity for a personal hearing, 
but declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Increased Ratings-In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2009).  Although the present level of disability 
is of primary concern, staged ratings are also appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Factual Background

The disability at issue, hemorrhoids, both internal and external, 
are rated pursuant to the provisions of Diagnostic Code (DC) 
7336, which provides for a noncompensable rating when there is 
evidence of mild or moderate hemorrhoids.  A 10 percent rating is 
assigned when there is evidence of large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  A 20 percent rating is assigned 
when there is evidence of hemorrhoids with persistent bleeding 
and secondary anemia, or hemorrhoids with fissures.  38 C.F.R. 
§ 4.114, DC 7336.  A 20 percent rating is the highest rating 
under this code.  

In the instant case, the evidence shows that the Veteran's 
hemorrhoids have been manifested principally by pain and 
recurring, nonthrombotic, hemorrhoids without persistent 
bleeding, anemia or fissures for many years prior to fistulectomy 
in November 2009.  A private outpatient note, received in 
December 2005, showed that the Veteran was seen for a large, 
nonthrombosed, external hemorrhoid in July 2005, and was given 
suppositories, cream and a stool softener.  

When examined by VA in October 2005, the Veteran reported 
periodic hemorrhoids which last a few days and some bleeding 
monthly, but denied any fecal leakage or involuntary bowel 
movements.  On examination there was a large external hemorrhoid 
at 12 o'clock, one at 3 o'clock, and a palpable mass internally.  
There was no evidence of fecal leakage, decreased sphincter 
control, fissures, or anemia and hemoccult was negative.  

A VA flexible sigmoidoscopy in February 2006, revealed an 
inflamed internal hemorrhoid and an external hemorrhoid (possibly 
an inverted internal hemorrhoid) with a single red tag and 
evidence of recent bleeding.  There were no fissures or polyps.  
The remainder of the examination was within normal limits.  The 
Veteran was given cream with steroid and instructed to take sitz 
baths.  

When seen by VA in August 2006, the Veteran reported hard stools 
and bleeding with bowel movements since he started taking 
codeine, and requested a stool softener.  On examination, there 
was an external skin tag and minimal internal hemorrhoids which 
were not inflamed.  The assessment was grade II internal 
hemorrhoid.  

On VA QTC examination in July 2007, the Veteran's complaints and 
the clinical findings were essentially unchanged and showed 
reducible external hemorrhoids, without ulcerations, fissures, 
reduction of lumen, rectal bleeding, loss of sphincter control, 
thrombosis, anemia, or excessive redundant tissue.  

The evidence showed that the Veteran was diagnosed with prostate 
cancer in May 2008, and underwent radiation therapy with seed 
implant in December 2008.  

The Veteran was seen for perirectal pain and other symptoms by VA 
on several occasions in July 2009.  When seen initially, the 
Veteran reported rectal pain when sitting or walking and black 
stools for one week, which he attributed to iron supplements his 
wife had been giving him.  When seen a few days later, he had a 
fever and reported difficulty passing stools, and a new onset of 
anal-rectal pain and swelling for three days.  On examination, 
there was an indurated area 1-inch in diameter on the left rectal 
area.  A needle biopsy revealed a perirectal abscess and the 
Veteran was admitted for additional work-up.  A CT scan revealed 
3.5 by 6.7 by 5.1-cm, ill-defined superficial mass superior and 
posterior to the rectum, consistent with an abscess; no definite 
fistulous connection was identified with the skin.  The abscess 
was drained and the wound packed with gauze.  The following day, 
the abscess was drained again and repacked, and the Veteran was 
discharged home with antibiotic medication.  

When seen on follow-up on October 8, 2009, there was a large skin 
tag and a tender nodular area at 10 o'clock, without external 
erythema or obvious abscess, and no evidence of fistula.  A CT 
scan showed a 3.6 by 3.3-cm area of scar tissue on the left 
rectum area very near the surface.  The Veteran's complaints and 
the clinical findings on a VA outpatient note later in October 
2009 were unchanged, and the Veteran was scheduled for 
colonoscopy to evaluate his painful bowel movements.  

When examined by VA in October 2009, there was no evidence of 
ulceration, fissures, reduction of lumen, loss of rectal tonus, 
bleeding, or loss of sphincter control.  External thrombotic, 
nonreducible hemorrhoids were present at 9 o'clock.  There was no 
evidence of anemia or malnutrition.  

A VA surgical report showed that the Veteran underwent 
fistulectomy and removal of hyperplastic polyp in November 2009.  
The findings included left posterior fistula, posterior midline 
chronic anal fissure, and a posterior midline hyperplastic polyp.   

Analysis

Comparing the Veteran's manifestations to the rating criteria, it 
is evident that the criteria for a rating in excess of 10 percent 
were not present prior to the fistulectomy in November 2009.  
Although the Veteran reported chronic pain, itching, and 
recurring hemorrhoids prior to the surgery, the objective 
findings on the numerous medical reports of record from 2005 to 
2009, showed only a few irreducible, internal and external 
hemorrhoids with evidence of occasional bleeding.  There was, 
however, no evidence of persistent bleeding and fissures or any 
anemia.  In fact, the medical evidence showed no significant 
hemorrhoidal problems prior to the onset of his prostate cancer 
and subsequent radiation therapy with seed implant in December 
2008.  Since then, the Veteran had difficulty with bowel 
movements, urinary frequency and a recurring rectal abscess.  The 
objective findings on the VA examinations and numerous VA and 
private outpatient notes prior to his fistulectomy in November 
2009, showed no objective evidence of anemia, fissures, or 
persistent bleeding.  Therefore, a rating in excess of 10 percent 
prior to November 30, 2009 is not warranted.  

As noted above, the 20 percent rating that is currently assigned 
for the Veteran's rectal disorder is the highest schedular rating 
available for hemorrhoids.  However, if an exceptional case 
arises where ratings based on the statutory schedules are found 
to be inadequate, consideration of a higher evaluation on an 
"extra-schedular" basis will be considered.  38 C.F.R. 
§ 3.321(b)(1).  

In this regard, there is no credible evidence that the 
manifestations of the Veteran's hemorrhoids are unusual or 
exceptional as to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  Other 
than the two surgical procedures for drainage of an abscess in 
July 2009, and fistulectomy in November 2009, the Veteran has not 
required any periods of hospitalization for his hemorrhoids, nor 
is there any objective evidence of marked interference with 
employment due solely to the service-connected disability.  In 
this case, the manifestations of the Veteran's hemorrhoids are 
consistent with the schedular criteria, and there is no objective 
evidence that the manifestations of his disability are unusual or 
exceptional.  

In sum, there is no indication that the average industrial 
impairment from the Veteran's hemorrhoids are in excess of that 
contemplated by the 10 and 20 percent evaluations assigned.  
Therefore, the Board finds that the criteria for submission for 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See also Thun v. Peake, 22 Vet. App. 111 (2008); 
Barringer v. Peake, 22 Vet. App. 242 (2008).  

ORDER

An evaluation in excess of 10 percent for hemorrhoids prior to 
November 30, 2009, is denied.  

An evaluation in excess of 20 percent for hemorrhoids from 
November 30, 2009, is denied.  

REMAND

Although further delay is regrettable, the Board finds that 
current evidence of record does not provide a clear picture of 
the extent and severity of the Veteran's service-connected 
bilateral pes planus, and that additional development must be 
accomplished prior to further consideration of the claim.  

The Veteran contends that he has chronic bilateral foot pain and 
has difficulty standing for any prolonged period of time or 
walking more than a few yards.  

As noted above, the Veteran is service-connected for bilateral 
pes planus and has been rated 30 percent disabling since 1980.  
The evidence also shows that he has several other medical 
problems involving his lower extremities, the residuals of which 
appear to include overlapping symptomatology with the service-
connected pes planus.  Specifically, the Veteran sustained 
multiple injuries to his lower extremities subsequent to service, 
including a fracture of the left ankle requiring open reduction 
and internal fixation (see July 1989 VA examination report), and 
a right knee injury which required reconstruction for anterior 
cruciate and medial collateral ligament tears and medial meniscal 
tear.  (See May 1996 VA surgical reports).  The Veteran's medical 
history also includes gout, diabetic peripheral neuropathy of the 
lower extremities, excision of Morton's tumor from the left foot, 
bilateral plantar fasciitis and tibial tendonitis.  

At the direction of the RO, the Veteran was afforded a VA QTC 
examination in October 2009 to determine the extent and severity 
of his service-connected pes planus.  The examiner was also 
requested to render an opinion as to whether any identified, 
additional disability of the feet was related to the service-
connected pes planus.  The examiner indicated that the clinical 
and diagnostic findings showed bilateral plantar fasciitis, 
Achilles tendonitis, hallux valgus of the left foot, 
osteoarthritis, status post bunionectomy left lateral 5th toe, 
and status post neoplasm excision left foot, but that there was 
no pathology for a diagnosis of pes planus.  The examiner did not 
offer any assessment as to the etiology of the identified 
bilateral foot disabilities.  Furthermore, the Board notes that 
the claims file was not provided to the examiner for review.  

Historically, the service treatment records showed that the 
Veteran had grade II bilateral pes planus at the time of service 
enlistment, and that he was treated for chronic foot pain during 
service and diagnosed with "relaxed flat feet" (fallen arches 
when standing).  Additionally, various post service VA medical 
records also show a diagnosis of mild bilateral pes planus.  
(i.e., September 2008 VA outpatient note).  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to the 
criteria contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete information.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Given the medical complexity of the Veteran's bilateral foot 
problems, the Board finds that another examination is necessary 
to determine the residuals and current severity of his service-
connected bilateral pes planus.  Accordingly, the case is 
REMANDED for the following action:  

1.  The AMC should take appropriate steps 
to obtain treatment records from all 
medical care providers who treated the 
Veteran for any bilateral foot problems 
from January 2010 to the present, and 
associate them with the claims file.  

2.  The Veteran should be afforded a VA 
examination to determine the current 
severity of his service connected bilateral 
pes planus.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to the 
effect that this record review took place 
should be included in the report.  The 
examiner should attempt to identify the 
absence or presence of all symptoms set out 
in the rating schedule used to evaluate the 
Veteran's disability, (as indicated below) 
and note what symptoms and findings, if 
any, can be distinguished from the service 
connected disability, (i.e., attributed to 
non-service connected impairment).  In any 
case, the examiner should indicate for each 
foot:  

a)  the presence or absence, and 
degree of severity, of pronation, 
inward displacement, spasm of the 
tendo achillis on manipulation, due to 
service connected disability and 
whether there is improvement with 
orthopedic shoes or appliances.  Also, 
note whether there is tenderness of 
the plantar surfaces, deformity, pain 
on manipulation and use accentuated, 
indications of swelling on use and 
characteristic callosities 
attributable to service-connected 
disability.  

b)  any limitation of motion in the 
Veteran's feet, due to service 
connected disability.  

c)  whether the foot exhibits weakened 
movement, excess fatigability, or 
incoordination, due to service 
connected disability.  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional loss of range of motion.  

d)  whether pain due to service 
connected disability could 
significantly limit functional ability 
during flare-ups or when the foot is 
used repeatedly over a period of time.  
These determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss.  

e)  whether any functional limitation 
due to pain, weakened movement, excess 
fatigability, or incoordination from 
service connected disability, if 
identified, would be commensurate with 
a moderately severe foot injury, or 
moderately severe malunion or nonunion 
of the tarsal or metatarsal bones, or 
analogous to amputation of one or more 
toes.  

The examiner is requested to answer all 
questions to the extent feasible, so that 
the Board may rate the Veteran's service-
connected disability in accordance with the 
specified criteria.  If the examiner finds 
that it is not feasible to answer any 
question, he or she should so indicate and 
include an explanation.  

3.  Following completion of the foregoing, 
the AMC must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  

4.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claims.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


